Citation Nr: 0030734	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for residuals of rib 
fractures.  

3.  Entitlement to service connection for hepatitis. 

4.  Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The veteran had active service from March 1970 to March 1973.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § § 19.9 (2000).  VA has 
an initial duty to obtain all service medical records and VA 
medical records prior to adjudication of the claim.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

Low Back

In August 1972 when the veteran had some lower back pain, 
although he had not done any heavy lifting or strenuous 
activity, he had normal range of motion with some sharp pain 
on motion.  The impression was that he had underdeveloped 
muscles.  Two days later, when he still had back pain, he had 
bilateral paraspinous muscle spasm and pain on palpation of 
the inferior insertion of the erectus muscles.  The 
impressions included an acute and chronic lumbosacral strain.  
Five days later, he still had low back pain but had full 
range of motion and no paravertebral tenderness, muscle 
weakness, deep tendon reflex abnormality or sensory deficit.  
Straight leg raising was negative.  The impression was no 
apparent disease.  

VA outpatient treatment (VAOPT) records reveal that in July 
1997 the veteran complained of constant radiating low back 
pain after having injured and strained his back one week 
earlier while lifting a heavy object.  A March 1999 CT scan 
of his lumbosacral spine yielded impressions of a small 
central L4-5 herniated nucleus pulposus (HNP), a left L5-S1 
HNP displacing the left first sacral (S1) nerve root, and 
degenerative changes involving the synovial segments of the 
S1 joints, bilaterally.  

Rib Fractures

In November 1971 it was reported that the veteran had been in 
an automobile accident and was seen at a dispensary where he 
was told that he probably had had rib fractures.  The pain in 
his ribs had persisted and on examination a week after the 
accident he had tenderness over the left 4th and 5th ribs and 
some tenderness in the paravertebral muscles on the left side 
of his back.  There was no deformity, hematoma or heat.  The 
impression was an old contusion.  Two days later, he 
complained of increased chest pain.  He had moderate 
tenderness of the rib cage, anteriorly, and in the lower 
portion of the sternum.  He was given Darvon.  An X-ray of 
his sternum revealed no fractures but it was suggested that a 
full chest X-ray be taken to rule out a hematoma or a 
dissecting vascular injury secondary to trauma, although 
there was no evidence of this on the sternal X-ray.  If any 
full chest X-ray was taken, as suggested, the report is not 
on file.  

Hepatitis and a Stomach Disorder

The veteran was hospitalized in August 1970 for pneumonia.  
In August 1972 he had intermittent abdominal pain when he ate 
too fast.  He had not had diarrhea, vomiting or constipation.  
On examination there was mild tenderness in the right upper 
quadrant of his abdomen.  The impressions included 
questionable gastritis.  

A VA "Patients Conditions and Management Summary List" 
reflects a February 1990 entry of ethanol abuse and a January 
1991 entry of acid indigestion.  On VA gastrointestinal 
examination in November 1996 the veteran reported that he was 
hospitalized for about 60 days during service while in 
Germany in 1971 or 1972 and had been told he had hepatitis, 
which it was felt was due to contaminated drinking water that 
he and others in his unit had drank.  Laboratory results on 
VA examination revealed elevated "SGOT" and SGPT" readings 
and the diagnosis was a history of hepatitis with minimal 
residuals.  

In the veteran's original claim in January 1996 for service 
connection for hepatitis and a stomach condition he reported 
having been treated by a Dr. R. for his stomach condition 
from 1973 until the present and having been treated by a Dr. 
M. for his stomach disorder. 

On file is VA Form 21-4142, Authorization and Consent for 
Release of Information to VA, for records of Dr. R. 
concerning records since 1985 for hepatitis and a stomach 
disorder.  However, there in nothing in the record which 
indicates that the RO used this document to obtain records of 
Dr. R. or that a consent form to obtain records of Dr. M. was 
ever requested.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

From the foregoing, it is the judgment of the Board that 
further evidentiary development is needed.  Accordingly, the 
claims are remanded for the following actions: 

1.  The veteran should be contacted and 
requested to clarified as best as possible the 
exact dates and places of all inservice 
treatment for hepatitis and a stomach 
disorder, to include the units to which he was 
attached at that time.  

The RO should take all appropriate steps to 
obtain any such additional service medical 
records, with a view towards obtaining any 
records of his reported period of 
hospitalization of about 60 days.  

Also, attempts should be made to obtain sick 
reports and morning reports of the veteran's 
unit to verify whether, as he alleges, others 
in his unit became sick from drinking 
contaminated water.  

2.  The RO should take the appropriate steps 
to obtain the VAOPT records not on file.  

3.  The RO should request that the veteran 
furnish the names and addresses of all medical 
care providers, who have furnished any post 
service treatment for the disabilities for 
which he now claims service-connection.  He 
should be requested to furnish current signed 
authorizations for release of medical records 
in connection with each private source he 
identifies so that the RO can request them.  
Copies of the medical records from all sources 
he identifies should be requested.  

4.  The veteran should be afforded VA 
examinations for the purpose of determining 
the cause(s) or etiology(ies) of the disorders 
for which he now claims service-connection.  

All necessary tests, if deemed necessary, 
should be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  

The claims folder and a copy of this remand 
should be made available and reviewed by the 
examiner prior to the examination of the 
veteran. 

With respect to the claim for a low back 
disorder, the examiner should be requested to 
render an opinion or diagnosis as to whether 
any current low back disability (as shown on 
the 1999 CT scan, or which might be found on 
examination) is in any way related to the 
lumbosacral strain (which during service was 
described as both acute and chronic) or 
whether it is related to a post service 
injury, or partially to both?  

An opinion should also be expressed as to 
whether the veteran in fact fractured any ribs 
during service and, if so, whether there are 
currently any residuals thereof?  

With respect to the claims for service 
connection for hepatitis and a stomach 
disorder, the examiner should be requested to 
express an opinion or diagnosis as to whether 
the veteran now has hepatitis, or residuals 
thereof, and whether he had pathology of the 
stomach and its' etiology.  The examiner 
should, if possible, express an opinion or 
diagnosis as to the etiology of any such 
disorder(s) and particularly whether they are 
of service origin.  

The report of the examination should include a 
complete rationale for all opinions expressed.  
If an opinion or diagnosis can not be set 
forth, the examiner should explain the 
reason(s) why.  

5.  The RO should review the claims file to 
ensure that the requested development has been 
completed in full.  If not, the RO should 
implement corrective procedures.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

"[A] remand confers [] as a matter of law, the right to 
compliance with the remand orders [and] a concomitant [VA] 
duty to ensure compliance."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John Fussell
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


